Citation Nr: 9903264	
Decision Date: 02/04/99    Archive Date: 02/10/99

DOCKET NO.  97-20 114A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to service connection for primary open-angle 
glaucoma (POAG).



REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs



ATTORNEY FOR THE BOARD

M. Hannan, Associate Counsel




INTRODUCTION

The appellant had active service in the Navy from June 1979 
to January 1986.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal of an April 1997 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama which denied 
service connection for primary open-angle glaucoma (POAG).

The Board notes that, in February 1998, the RO issued a 
rating decision which denied the appellant's claim of 
entitlement to service connection for bipolar disorder and 
which granted service connection for a right knee disability, 
assigning a 10 percent evaluation.  Because the appellant has 
apparently neither initiated nor completed the procedural 
steps necessary for an appeal on either of these issues, the 
Board has not included them in its consideration of the 
matter on appeal.


REMAND

Service connection may be granted upon a showing that the 
veteran currently suffers from a disease or injury which was 
incurred in or aggravated by active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  A 
review of the record in this case raises some question as to 
the exact nature, etiology and onset date of the appellant's 
claimed POAG.  

In pertinent part, it is argued that, while in service, the 
appellant experienced increased intraocular pressure 
representing the beginnings of glaucoma.  Review of the 
appellant's service medical records reveals that, in October 
1982, the appellant was found to have increased intraocular 
pressure during a re-enlistment examination.  He was also 
diagnosed with an abnormal cup to disc ratio.  The appellant 
was referred for an ophthalmology consultation in November 
1982.  After examination, it was determined that the clinical 
impression was "no glaucoma."  Nonetheless, less than five 
years after discharge from service, the appellant was 
diagnosed with glaucoma.  Furthermore, at the age of 35, he 
was found to have advanced POAG.

Review of the evidence of record indicates that the appellant 
was apparently referred to a VA Ophthalmology Department in 
September 1990 when he was hospitalized at a VA facility.  He 
apparently also underwent visual fields testing, but none of 
the associated records have been included in the claims file.  
Furthermore, no outpatient VA treatment records prior to 1996 
have been included in the evidence of record.  The Board also 
notes that the appellant has never undergone any VA 
ophthalmologic examination and that no VA physician has ever 
reviewed the claims file.  Therefore, no adequate or complete 
assessment of the nature, etiology or onset date of the 
appellant's POAG has ever been accomplished.  Furthermore, 
there is no indication that there has been any VA medical 
consideration of the question of whether the ocular findings 
the appellant demonstrated in 1982 are related to his present 
POAG.  

These considerations require further investigation by medical 
professionals, inasmuch as the Board is prohibited from 
substituting its own unsubstantiated medical opinions.  See 
Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, 
the duty to assist includes obtaining medical records and 
examinations where indicated by the facts and circumstances 
of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  Hence, the Board requests further development.  
Any additional reports of inpatient or outpatient treatment 
should be obtained as well.  Due to these factors, the Board 
deems the clinical evidence currently on file to be 
inadequate for adjudicating this claim.  In such cases, 
remand for additional examination is the appropriate remedy.  
See Littke v. Derwinski, 1 Vet. App. 90 (1990).

Accordingly, the case is REMANDED to the RO for the following 
development: 

1.  The RO should contact the appellant 
to determine the names, addresses, and 
dates of treatment by any physicians, 
hospitals or treatment centers who 
provided him with treatment or testing 
for his eyes between January 1986 and 
September 1990, as well as relevant 
treatment after September 1990 for POAG.  
After obtaining the appropriate signed 
authorization for release of information 
forms from the appellant, the RO should 
contact each physician, hospital, or 
treatment center specified by the 
appellant to obtain any and all medical 
or treatment records or reports relevant 
to the above mentioned claims, to the 
extent that such records are not 
currently on file, in particular the VA 
ophthalmology records from September 1990 
onward.  All correspondence, as well as 
any medical or treatment records 
obtained, should be made a part of the 
claims folder.  If private treatment is 
reported and those records are not 
obtained, the appellant and his 
representative should be provided with 
information concerning the negative 
results, and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159.

2.  The RO should also afford the 
appellant an opportunity to submit other 
additional evidence in support of his 
claim.  He should be instructed to 
consider whether insurance physicals or 
other records of treatment or eyeglass 
prescriptions over the years are 
available, and to provide information to 
be used in attempting to obtain the 
records.  The RO should obtain the 
appellant's assistance in obtaining any 
pertinent records.

3.  After the above development has been 
completed, and whether additional records 
are obtained or not, the appellant should 
be scheduled for a VA ophthalmologic 
examination, to be conducted because of 
the questions of medical causation 
presented in this case, by a specialist 
in that field.  The specialist should 
review the entire claims file prior to 
completion of the report, including in 
particular, the service medical records 
and all pertinent reports.  The 
examination report should include a 
detailed account of all manifestations of 
ocular pathology present.  The examiner 
should determine the nature, extent, 
severity and symptomatology of any ocular 
disorder.  Specifically, the examiner is 
requested to provide an opinion as to the 
medical probability that any documented 
ocular pathology is related to symptoms 
or signs the appellant may have had in 
service or within a short time 
thereafter.  The examiner should also 
discuss, with degree of medical 
probability expressed, whether any signs 
or symptoms noted in service or within 
one year of service separation are the 
first manifestations of said disorders, 
as well as the approximate date of onset 
thereof.

In particular, the examiner should offer 
opinions, with degree of medical 
probability expressed, as to whether the 
etiology of the appellant's current 
ocular pathology is attributable to any 
congenital disorder, any disease or 
injury suffered during his active 
service, any intercurrent causes such as 
post-service occupational activities, the 
aging process, or to a combination of 
such causes or to some other cause or 
causes.  If the examiner opines that any 
ocular pathology pre-dated service, an 
opinion as to whether such ocular 
pathology was aggravated by service 
should be rendered, with degree of 
medical probability expressed.

The results of any eye examinations of 
record should be discussed, as well as 
the clinical significance of any anatomic 
anomalies or any intervals of time which 
demonstrate an absence of medical 
treatment.  Any opinion expressed must be 
accompanied by a written rationale.  If 
these matters cannot be medically 
determined without resort to mere 
conjecture, the examiner should comment 
this upon.

4.  The RO should review the claims file 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the report does 
not include all test reports, special 
studies or fully detailed descriptions of 
all pathology or adequate responses to 
the specific opinions requested, the 
reports must be returned to the examiners 
for corrective action.  38 C.F.R. § 4.2. 
"If the [examination] report does not 
contain sufficient detail it is incumbent 
upon the rating board to return the 
report as inadequate for evaluation 
purposes."  Green v. Derwinski, 1. Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and Ardison v. Brown, 6 Vet. App. 405, 
407 (1994).

5.  The RO should readjudicate the 
appellant's claim for service connection 
under all applicable laws and 
regulations.

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a supplemental statement of the case.  It is requested that 
this document specifically set forth the reasons and bases 
for the decision.  No action by the appellant is required 
until he receives further notice.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
requested development.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 7 -


